DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 7/28/2021 is acknowledged.

Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites that “the amount of carbon black is 0.25-0.75 wt%, preferably 0.25-0.5 wt%”. The recitation of the limitation “preferably 0.25-0.5 wt%” renders the scope of the claim confusing given that it is unclear which amount of the carbon black is being claimed, i.e. if the preferred amount of carbon black in the claim is required or the broader range of 0.25-0.75 wt% is required by the claim

Claim 8 recite that “the amount of the optical brightener is 0.001 to 0.05 wt%, preferably 0.003 to 0.03 wt%”. The recitation of the limitation “preferably 0.003-0.03 wt%” renders the scope of the claim confusing given that it is unclear which amount of the carbon black is being claimed, i.e. if the preferred amount of optical brightener in the claim is required or the broader range of 0.001 to 0.055 wt% is required by the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al (US 2014/0127438).

Regarding claim 1, Sherman et al discloses a high-density polyethylene (HDPE) composition comprising pigments such as carbon black in the amount of 10 ppm to about 2.0 wt. %, based on the amount of HDPE component (a), an optical brightener in the amount of about 0.01 to about 2.0 wt. % (0.001 to about 2.0 wt. %) based on the amount of HDPE component (a) and UV absorbers in the amount of about 0.01 to about 2.0 wt. %, based on the amount of HDPE component (a) (Abstract, [0118]-[0120], [0184], [0198]-[0199], [0208], [0210], and [0236]). The composition of the reference requires a hindered phenol component (b) in the amount of about 0.01 to about 1.5 wt. %, based on the amounts of the HDPE component (a), a phosphonite or phosphine antioxidant component (c) in the amount of about 0.01 to about 1.5 wt. %, based on the amount of the HDPE component (a), and a hydrotalcite in the amount of about 0.01 to about 5.0 wt. % ([0149], [0161], and [0179]). Thus, the amount of carbon black in the composition is 
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Sherman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses HDPE, i.e. an ethylene homopolymer.

Regarding claim 3, Sherman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the HDPE comprises a medium molecular weight ethylene copolymer comprising C3-10 -olefins ([0131]).

Regarding claim 4, Sherman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the HDPE comprises a medium molecular weight ethylene copolymer comprising C3-10 -olefins such as propylene ([0131]). Thus, the reference discloses that the composition comprises an ethylene-propylene copolymer as recited in the present claims.

Regarding claim 5, Sherman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses HDPE.

Regarding claim 6, Sherman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the HDPE comprises a medium molecular weight ethylene copolymer comprising C3-10 -olefins such as propylene ([0131]). Thus, the reference discloses that the composition comprises a propylene polyolefin.

Regarding claim 7, Sherman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the carbon black comprises 0.001 to 1.75 wt. % of the composition overlapping the recited range of 0.25 to 0.75 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 8, Sherman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the optical brightener comprises 0.01 to 1.75 wt. % of the composition overlapping the recited range of 0.001 to 0.05 wt. %.


Regarding claim 9, Sherman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the optical brightener is 2,5-thiophenediylbis(5-tert-butyl-1,3-benzoxazole ([0199]).

Regarding claim 10, Sherman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the UV absorber comprises 0.01 to 1.75 wt. % of the composition overlapping the recited range of 0.1 to 1.0 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-3 and 7-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-2 and 8-10 of copending Application No. 16/751,592 in view of Zhang et al (US 2020/0308465).
 	
Claim 1 of copending Application No. 16/751,592 recites a polyolefin composition comprising an olefin copolymer, carbon black, and a UV agent, where carbon black comprises 0.25 to 1 wt. %, identical to that recited in instant claim 1.
While the claims in the copending and the instant applications are open to the inclusion of additional ingredients (cf. the use of "comprising" in the claims), it is noted that claim 1 of the copending application lacks such additional ingredients as an optical brightener in the amount of 0.001 to 0.1 wt. % as required by instant claim 1
 Zhang et al discloses a polyolefin compositions comprising an optical brightening agent such as 2,5-thiophenediylbis(5-tert-butyl-1,3-benzoxazole in the amount of about 0.001 to about 
Given that both the copending application and Zhang et al are drawn to polyolefin compositions, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polyolefin composition recited in the copending application to include the optical brightener as disclosed by Zhang et al and thereby arrive at the presently claimed invention with a reasonable expectation of success.
Furthermore, it is noted that:
Claim 2 of the copending application recites amount of UV agent identical to that recited instant claim 10.
Claim 8 of the copending application recites olefin copolymers recited in instant claim 2 and 3.
Claim 9 of the copending application recites ethylene homopolymer as recited in instant claim 2.
Claim 10 of the copending application recites amount of carbon black identical to that recited in instant claim 7.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767